Citation Nr: 1608456	
Decision Date: 03/02/16    Archive Date: 03/09/16

DOCKET NO.  11-30 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


 THE ISSUES

1.  Entitlement to service connection for pes cavus (claimed as a bilateral foot condition).

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Samuelson, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1969 to June 1971.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO). 

This appeal was previously before the Board in May 2014 and remanded for additional development.  In January 2015, the Board issued a decision in which it denied the Veteran's claims.  This decision was appealed to the United States Court of Appeals for Veterans Claims (Court).  In a January 2016 Joint Motion for Remand (JMR), the Secretary of VA and the appellant (the parties) moved the Court to vacate the January 2015 decision.  The Court granted the JMR in a January 2016 Order.  The issues return to the Board for further consideration.

The issues of entitlement to service connection for: migraines, cerumen impaction with hemorrhaging, aggravation of spina bifida occulta, and residual of a right knee, and its soft tissues, condition post an in-service injury due to clear and unmistakable error (CUE) were raised by the Veteran's representative in the September 2013 Informal Hearing Presentation, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over these issues, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

With respect to the foot condition, it was determined in the JMR the Board had not adequately explained why it favored an October 2014 medical opinion over a May 2013 opinion.  In particular, it was observed that the October 2014 opinion provider may not have considered all of the Veteran's in-service complaints and medical findings in concluding the disability did not increase in severity beyond its natural progression in service.  As the May 2013 opinion did not consider the natural progression of the disability at issue, another opinion will be sought.  

With respect to the hearing loss claim, as noted in the JMR, the service treatment records do not appear complete, since the second page of the entrance and exit examination reports, which usually contain audiogram results, are not currently in the file.  These should be sought.  The JMR also suggested the VA examination reports of record would not withstand judicial review.  Another will be sought.  

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain any additional service treatment records, to specifically include the second page of the July 1969 entrance examination report and the second page of the April 1971 separation examination report.  All attempts to fulfill this development should be documented in the claims file consistent with the provisions of 38 C.F.R. § 3.159.  

2.  Contact the Veteran and request that he identify any additional VA and private treatment records related to his hearing loss and pes cavus he wishes to be considered.  After obtaining the necessary authorization forms from the Veteran, obtain any pertinent records and associate them with claims file.  Any negative response should be in writing and associated with the claims file.

3.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed his in-service and post-service hearing loss and pes cavus.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

4.  After all pertinent evidence has been associated with the claims file, afford the Veteran a new VA audiological examination for purposes of determining the current nature, extent and etiology of any current hearing loss.

The claims folder should be made available and reviewed by the examiner and all necessary tests should be conducted.  The examiner is requested to opine as to whether it is at least as likely as not that any hearing loss was caused by any in-service disease or injury, or had its onset concurrent with service.  

In noting the Veteran's post service history of work as a machinist and truck driver, the examiner also must accept as fact that the Veteran was exposed to acoustic trauma during service.  A complete rationale for any opinion advanced must be provided, and if the absence of complaints in service is deemed significant in formulating the opinion, the reason for that significance should be explained.  

If the examiner cannot provide an opinion without resorting to mere speculation, such should be stated along with a supporting rationale.

5.  After associating any pertinent, outstanding records, send the Veteran's claims file to an appropriate examiner to provide a medical opinion in regard to the Veteran's pes cavus (claimed as a bilateral foot condition).  The claims folder should be made available to and reviewed by the examiner.  The Veteran need not be re-examined unless an examination is deemed necessary.  If a physical examination is deemed necessary, all indicated testing should be accomplished.  The medical opinion should acknowledge and discuss the Veteran's service treatment records and the reports of the prior VA examinations.  Based on the review of the records, the medical opinion should specifically address the following:

Does the evidence of record show that the preexisting to service pes cavus or Charcot-Marie-Tooth disease increased in severity beyond its natural progression during service.  

A complete rationale should be given for all opinions offered.  This should include a description of the natural progression of pes cavus/Charcot-Marie-Tooth generally, and how that compares to the complaints and findings noted in the service treatment records.  

6.  Then, readjudicate the issues of service connection for pes cavus (claimed as a bilateral foot condition) and hearing loss.  If any benefit sought on appeal is not fully granted, issue a supplemental statement of the case before returning to the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 




action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


